Citation Nr: 1131299	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty for nearly twenty years, from June 1953 to October 1972.  The Veteran died in May 2007 and the Appellant is his surviving spouse.

The Board notes that in March 2010 the Appellant participated in a personal hearing at the RO with a Decision Review Officer.  However, as noted in an October 2010 supplemental statement of the case, a transcript of this hearing is not of record because the tape did not properly record the proceeding.  However, as the benefit sought on appeal is being granted, the Board finds no risk of prejudice to the Appellant by adjudicating the claim without the hearing transcript.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The Veteran died in May 2007.  His amended death certificate lists the immediate cause of death as end stage chronic obstructive pulmonary disease (COPD), with arteriosclerotic cardiovascular disease, diabetes, lung carcinoma, hypertension, and atrial fibrillation as significant conditions contributing to death.

2.  At the time of his death, the Veteran was service-connected for the following disabilities: organic heart disease with hypertension, myocardial infarction, and angina pectoris, rated as 60 percent disabling; insulin dependent diabetes mellitus with nephropathy, rated as 20 percent disabling; lung cancer status-post right lobe resection, rated noncompensably, and peripheral neuropathy of both upper and both lower extremities, each rated as 20 percent disabling except the left arm which was rated as 30 percent disabling.

3.  The evidence supports that the Veteran's service-connected heart disabilities, diabetes mellitus, and lung cancer contributed substantially and materially to his principal cause of death.

4.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2010).

2.  The claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2009); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Appellant's claim for service connection.  This is so because the Board is taking action favorable to the Appellant by granting service connection for the cause of the Veteran's death; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection for the Cause of the Veteran's Death
Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).
	
Within this framework, the Board must consider the laws that otherwise govern the issue.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  "[A] Veteran seeking disability benefits must establish...the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Having carefully considered the Appellant's claim in light of the record and the applicable law, the Board concludes that service connection is warranted and the appeal will be granted.

In this case, the Veteran died in May 2007.  His death certificate as originally issued indicated only the immediate cause of death, which was end-stage chronic obstructive pulmonary disease.  In November 2008, however, the death certificate was updated and added the following disabilities as significant conditions contributing to death: arteriosclerotic cardiovascular disease, diabetes, lung carcinoma, hypertension, and atrial fibrillation.  The opinion as to the cause of the Veteran's death on the original and amended death certificate was signed by the same medical examiner.

At the time of the Veteran's death service connection for the following disabilities had been established: organic heart disease with hypertension, myocardial infarction, and angina pectoris, rated as 60 percent disabling; insulin dependent diabetes mellitus with nephropathy, rated as 20 percent disabling; lung cancer status-post right lobe resection, rated noncompensably, and peripheral neuropathy of both upper and both lower extremities, each rated as 20 percent disabling except the left arm which was rated as 30 percent disabling.  In addition, the Veteran had also received a total disability (i.e., 100%) rating due to individual unemployability (TDIU) since July 2001.

The Veteran's death certificate clearly establishes his service-connected heart disabilities, diabetes, and lung cancer as conditions that contributed substantially and materially to his principal cause of death.  Moreover, in an October 2008 report, the Veteran's treating physician, Stephen T. McDavid, D.O., FAAFP, opined, "[the Veteran] had a long history of multiple medical problems that ultimately lead to his death. These included coronary artery disease, hypertension, diabetes mellitus, hyperkalemia, hypothyroidism, a history of lung cancer and oxygen-dependent chronic obstructive pulmonary disease."  In the letter, Dr. McDavid described the Veteran's physical state the day before his death.  He stated, "I was quite surprised when I learned he had passed the next day. Although he suffered from severe COPD, I surmised that given his cardiac history he must have had a sudden cardiac event likely precipitated from his chronic hypoxemia."  He further explained, "[the Veteran] suffered from several potentially lethal disorders, any one of which alone or in combination would have lead to his death." 

Despite this opinion and the Veteran's death certificate, the RO subsequently twice sought the opinion of VA physicians.  In March 2009, a VA examiner concluded, "the Veteran's service connected conditions less likely than not caused or contributed in any material way [sic] to his death."  The examiner essentially found that the Veteran's COPD was primarily responsible for the Veteran's death, stating "emphysema, by itself, is absolutely terminal."  The examiner additionally noted that the Veteran had exceeded the average life expectancy for a man born in 1935 by ten years, and that the Veteran was "cured of lung cancer at death."  A VA examiner in April 2010 reached the same conclusion, finding that the Veteran's COPD was the primary cause of death.

The Board finds these medical opinions to be of low probative value because no rationale was provided by the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.)  Neither examiner offered any explanation as to why the Veteran's service connected conditions did not materially contribute to his death.  There is no dispute that the Veteran's primary cause of death was COPD.  However, this fact does not constitute an explanation for concluding that the Veteran's heart disabilities, diabetes, and lung cancer did not play a role in his death.  The March 2009 examiner noted that the Veteran was "cured of lung cancer at death," but it is unclear whether this means the Veteran no longer suffered from lung cancer at the time of his death, or that death terminated his battle with lung cancer.  Regardless, the statement offers no explanation regarding the Veteran's other service-connected disabilities of heart disease and diabetes and why they did not contribute to the Veteran's demise.
For all of these reasons, and given the medical examiner's findings on the amended death certificate and the opinion of the Veteran's treating physician, the Board finds that service connection for the Veteran's cause of death is warranted.      

DIC pursuant to 38 U.S.C.A. § 1318 

If the Veteran's death is determined not to be service connected, pursuant to 38 U.S.C.A. § 1318, entitlement to DIC may be established in the same manner as if the Veteran's death were service connected where it is shown that the death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, (2) was rated totally disabled for a period of not less than five years from the date of his discharge or release from active duty or (3) was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2009); 38 C.F.R. § 3.22(a) (effective Jan. 21, 2000).

DIC benefits granted to a surviving spouse under § 1318 are paid in the same manner as if the Veteran's death were service connected.  See 38 U.S.C.A. § 1318(a).  In the present case, as DIC benefits have already been granted in this decision based upon the award of service connection for the cause of the Veteran's death, the alternative claim under § 1318 is rendered moot.  The Court has indicated that, only if an Appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an Appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the Appellant.  Section 1318 is only applicable if the Veteran's death is found to be nonservice- connected.  See 38 C.F.R. § 3.22(a).  In summary, in light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 in the present case, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, and the claim is dismissed.


ORDER


Service connection for the cause of the Veteran's death is granted.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


